Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.3 DATED AUGUST 21, 2012 TO THE PROSPECTUS DATED APRIL 30, 2012 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. dated April 30, 2012 (the “Prospectus”) andSupplement No. 2 dated July 17, 2012. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of ourcurrent public offering; B. To describe the potential acquisition of 550 Terry Francois; and C. To include our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012. A. Status of our Initial Public Offering As of August 17, 2012, we had received gross proceeds of $1,188.3 million from the sale of119.3 million of our common shares in our current public offering, including $52.8 million relating to approximately5.6 million shares issued under our distribution reinvestment plan. As of August 17, 2012,$1,864.5 million in shares remained available for sale pursuant to our current public offering, exclusive of approximately $447.2 million in shares available under our distribution reinvestment plan. B. Potential Acquisition of550 Terry Francois On August 7, 2012,a wholly-owned subsidiary of the Operating Partnership entered into a contract with a wholly-owned subsidiary of GLL Real Estate Partners, Inc. (the “Seller”) to acquire 550 Terry Francois, a core office building located in San Francisco, California.The Seller is not affiliated with Hines Global or its affiliates. 550 Terry Francois was constructed in 2002 and consists of 282,773 square feet of rentable area that is 100% leased through October 2017 to GAP, Inc., a global specialty apparel company.The lease provides the tenant with three five-year renewal options for not less thanthree full contiguous floors. The total contract purchase price for 550 Terry Francois is expected to be $180.0 million, exclusive of transaction costs and working capital reserves.We expect to fund the acquisition using proceeds from ourcurrent public offering and our revolving credit facility. We paid a $15.0 million earnest money deposit on August 10, 2012. We expect the closing of this acquisition to occur during the third quarter of 2012, subject to completing a number of customary closing conditions. There is no guarantee that this acquisition will be consummated, and, if we elect not to close on this acquisition, we could forfeit our earnest money deposit. In connection with this acquisition, we expect to pay our Advisor approximately$4.1 million in acquisition fees. Our management currently has no plans for material renovations or other capital improvements at the property and believes 550 Terry Francois is suitable for its intended purpose and adequately covered by insurance. The cost of 550 Terry Francois will be depreciated for tax purposes over a 40-year period on a straight-line basis. 1 The following table shows the weighted average occupancy rate, expressed as a percentage of rentable square feet, and the average effective annual gross rent per leased square foot, for 550 Terry Francois during the past five years ended December 31: Year Weighted Average Occupancy Average Effective Gross Rent per Leased Sq. Ft (1) % $ % $ % $ % $ % $ (1) Average effective annual gross rent per leased square foot for each year is calculated by dividing such year’s accrual-basis total rent revenue (excluding operating expense recoveries) by the weighted average square footage under lease during such year. For periods prior to our ownership, we do not have the records available to us to be able to quantify the impact of tenant concessions, if any. To the extent there were concessions which were not considered in the amounts provided to us, the average effective annual gross rent per leased square foot amounts could be lower than those amounts disclosed above. The following table lists, on an aggregate basis, the approximate leasable square feet for all of the scheduled lease expirations for the period from August 7, 2012 through December 31, 2012 and for each of the years ending December 31, 2013 through 2021 and thereafterfor 550 Terry Francois. Year Number of Leases Approximate Square Feet Percent of Total Leasable Area Annual Base Rental Income of Expiring Leases % of Total Annual Base Rental Income — — — % $ — — % — — — % $ — — % — — — % $ — — % — — — % $ — — % — — — % $ — — % 1 % $ % — — — % $ — — % — — — % $ — — % — — — % $ — — % — — — % $ — — % Thereafter — — — % $ — — % C. Quarterly Report on Form 10-Q for the Quarter Ended June 30, 2012 On August 14, 2012, we filed our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 with the Securities and Exchange Commission.The report (without exhibits) is attached to this Supplement. 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3999995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) (888)220-6121 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated Filer x (Do not check if a smaller reporting company) Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 8, 2012,approximately 116.2 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 35 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item6. Exhibits 36 SIGNATURES EX-10.2 EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification of CEO & CFO pursuant to Section 906 EX-101 Instance Document EX-101 Schema Document EX-101 Calculation Linkbase Document EX-101 Labels Linkbase Document EX-101 Presentation Linkbase Document EX-101 Definition Linkbase Document PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2012 December 31, 2011 (In thousands, except per share amounts) ASSETS Investment property, net $ $ Investment in unconsolidated entities - Cash and cash equivalents Restricted cash Derivative instruments - Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Real estate loans receivable Other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net Other liabilities Derivative instruments Distributions payable Notes payable Total Liabilities Commitments and contingencies (Note 12) - - Equity: Stockholders' equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of June 30, 2012 and December 31, 2011 - - Common stock, $.001 par value; 1,500,000 shares authorized, 111,179 and 90,023 issued and outstanding as of June 30, 2012 and December 31, 2011, respectively 90 Additional paid-in capital Accumulated deficit Accumulated other comprehensive loss Total stockholders' equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ See notes to the condensed consolidated financial statements. 1 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three and Six Months Ended June 30, 2012 and 2011 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenues: Rental revenue $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Acquisition related expenses Asset management and acquisition fees General and administrative Total expenses Income (loss) before other income (expenses) and benefit (provision) for income taxes Other income (expenses): Gain (loss) on derivative instruments Other gains (losses) 22 Interest expense Interest income 13 36 27 75 Income (loss) before benefit (provision) for income taxes Benefit (provision) for income taxes Net income (loss) Net (income) loss attributable to noncontrolling interests Net income (loss) attributable to common stockholders $ Basic and diluted income (loss) per common share $ Distributions declared per common share $ Weighted average number of common shares outstanding Net comprehensive income (loss) Net income (loss) $ Other comprehensive income (loss): Foreign currency translation adjustment Net comprehensive income (loss) Net comprehensive (income) loss attributable to noncontrolling interests 79 Net comprehensive income (loss) attributable to common stockholders $ See notes to the condensed consolidated financial statements. 2 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Six Months Ended June 30, 2012 and 2011 (UNAUDITED) (In thousands) Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Noncontrolling Interests Balance as of January 1, 2012 $ 90 $ Issuance of common shares 22 - - - Contribution from noncontrolling interest - Distributions declared - Distributions on Convertible Preferred Equity Certificates (CPEC) - Redemption of common shares - - - Selling commissions and dealer manager fees - Issuer costs - Net income (loss) - Foreign currency translation adjustment - Balance as of June 30, 2012 $ Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income Total Stockholders' Equity Noncontrolling Interests Balance as of January 1, 2011 $ 41 $ Issuance of common shares 28 - - - Distributions declared - Distributions on CPECs - Redemption of common shares - Selling commissions and dealer manager fees - Issuer costs - Net income (loss) - Foreign currency translation adjustment - Balance as of June 30, 2011 $ 69 $ See notes to the condensed consolidated financial statements. 3 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2012 and 2011 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: (In thousands) Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Other gains (losses) - (Gain) loss on derivative instruments Changes in assets and liabilities: Change in other assets Change in tenant and other receivables Change in deferred leasing costs Change in accounts payable and accrued expenses Change in other liabilities Change in due to affiliates Net cash from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Investments in property and acquired lease intangibles Investments in unconsolidated entities - Deposits on investment property Investments in real estate loans receivable - Proceeds from collection of real estate loans receivable - Change in restricted cash Net cash from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock Contribution from noncontrolling interest - Redemption of common shares Payments of issuer costs Payment of selling commissions and dealer manager fees Distributions paid to stockholders and noncontrolling interests Proceeds from notes payable Proceeds from related party notes payable - Payments on notes payable Change in security deposit liability Deferred financing costs paid Payments related to interest rate swaps - Net cash from financing activities Effect of exchange rate changes on cash Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the condensed consolidated financial statements. 4 HINES GLOBAL REIT, INC. NOTESTO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three and Six Months Ended June 30, 2012 and 2011 1.ORGANIZATION The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted according to such rules and regulations. For further information, refer to the financial statements and footnotes for the year ended December31, 2011 included in Hines Global REIT, Inc.’s Annual Report on Form10-K. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Global REIT, Inc. as of June 30, 2012, the results of operations for the three and six months ended June 30, 2012 and 2011 and cash flows for the six months ended June 30, 2012 and 2011 have been included.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Global REIT, Inc. (the “Company”), was formed as a Maryland corporation on December10, 2008 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning commercial real estate properties and other real estate investments. The Company conducts substantially all of its operations through Hines Global REIT Properties, LP (the “Operating Partnership”) and subsidiaries of the Operating Partnership. Beginning with its taxable year ended December 31, 2009, the Company operated and intends to continue to operate in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The business of the Company is managed by Hines Global REIT AdvisorsLP (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the Advisory Agreement between the Company, the Advisor and the Operating Partnership. On August 5, 2009, the Company commenced its initial public offering of up to $3.5 billionin shares of common stock for sale to the public (the “Initial Offering”) through which it has received gross offering proceeds of $1.1 billion from the sale of 112.6 million shares through June 30, 2012. The Company engaged Hines Securities, Inc. (the “Dealer Manager”), an affiliate of Hines, to serve as the dealer manager for the Initial Offering. The Dealer Manager is responsible for marketing the Company’s shares being offered pursuant to the Initial Offering. The Company has and intends to continue to invest the net proceeds from the Initial Offering in a diversified portfolio of quality commercial real estate properties and other real estate investments throughout the United States and internationally. Properties purchased by the Company may have varying uses including office, retail, industrial, multi-family residential and hospitality or leisure. The Company may invest in operating properties, properties under development, and undeveloped properties such as land. In addition, the Company may also make other real estate investments including investments in equity or debt interests, which may include securities in other real estate entities and debt related to real estate. The Company expects to terminate the Initial Offering no later than February 1, 2013 and expects to commence a follow-on offering through which it will offer up to $3.5 billion in shares of common stock (the “Second Offering”) shortly thereafter. The Company filed a registration statement on Form S-11 (File No. 333-182340) with the SEC on June 26, 2012 to register shares of the Company’s common stock for the Second Offering. The Company made its initial real estate investment in June 2010 and owned interests in 14 properties as of June 30, 2012. The Company’s investments consisted of the following: · Domestic office properties (7 properties) · Domestic industrial properties (1 property) · International office properties (3 properties) · International mixed-use properties (1 property) · International industrial properties (2 properties) In addition, the Company owned interests in the following other real estate investments as of June 30, 2012: · WaterWall Place JV — 93% interest in a joint venture that was formed to invest in a multi-family development project in Houston, Texas. An affiliate of Hines owns the remaining 7% interest in this joint venture. The joint venture acquired the land in December 2011. Construction began in July 2012 and is expected to be completed by June 2014, although there can be no assurances as to when construction will be completed. 5 · Ashford at Brookhaven Development (“Ashford”) — Multi-family development project in Atlanta, Georgia, which is being developed by an affiliate of Hines. Constructionbegan in July 2012 and is expected tobe completed by December 2013, although there can be no assurances as to when construction will be completed. In November 2011, the Company entered into an agreement with Ashford to provide pre-construction financing, secured by a mortgage. All amounts borrowed under this agreement were repaid on June 29, 2012. In addition, effective June 29, 2012, the Company committed to make a preferred equity investment of $3.6 million in the project, representing a 51.7% ownership, $3.3 million of which was funded on June 29, 2012. An affiliate of Hines owns the remaining interest in the project. The Company accounts for its investment in this development using the equity method of accounting. In addition on June 29, 2012, the Companyentered into a $3.2 million mezzanine loan commitment to provide construction financing to the project.No amounts have been drawn under the mezzanine loan to date. See Note 2 for additional discussion regarding the Company’s accounting for Ashford. · Flagship Capital JV — 97% interest in a joint venture with Flagship Capital GP, which was formed to provide approximately $39.0 million of financing for real estate projects. The joint venture has three loans receivable, totaling $15.2 million, outstanding as of June 30, 2012. Flagship Capital GP owns the remaining 3% interest in the joint venture. · Ponce & Bird JV — 83% interest in a joint venture that was formed in July 2012 to invest in a multi-family development project in Miami, Florida. An affiliate of Hines owns the remaining 17% interest in this joint venture. Construction is expected to begin in December 2012 and is expected to be completed by June 2014, although there can be no assurances as to when construction will be completed. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Described below are certain of the Company’s significant accounting policies. The disclosures regarding several of the policies have been condensed or omitted in accordance with interim reporting regulations specified by Form 10-Q. Please see the Company’s Annual Report on Form 10-K, as amended, for the year ended December 31, 2011 for a complete listing of all of its significant accounting policies. Use of Estimates The Company’s condensed consolidated financial statements have been prepared in accordance with GAAP. The preparation of the condensed consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities and contingencies as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. The Company evaluates its assumptions and estimates on an ongoing basis. The Company bases its estimates on historical experience and on various other assumptions that the Company believes to be reasonable under the circumstances. Additionally, application of the Company’s accounting policies involves exercising judgments regarding assumptions as to future uncertainties. Actual results may differ from these estimates under different assumptions or conditions. Basis of Presentation The condensed consolidated financial statements of the Company include the accounts of Hines Global REIT, Inc., the Operating Partnership and its wholly-owned subsidiaries and certain joint ventures as well as amounts related to noncontrolling interests. All intercompany balances and transactions have been eliminated upon consolidation. International Operations The British pound (“GBP”) is the functional currency for Company’s subsidiaries operating in the United Kingdom, the Russian rouble (“RUB”) is the functional currency for the Company’s subsidiaries operating in Russia, the Polish zloty (“PLN”) is the functional currency for the Company’s subsidiaries operating in Poland and the Australian dollar (“AUD”) is the functional currency for the Company’s subsidiaries operating in Australia. These subsidiaries have translated their financial statements into U.S.dollars for reporting purposes. Impairment of Investment Property Real estate assets are reviewed for impairment each reporting period if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected operating cash flows and expected proceeds from the eventual disposition of each property on an undiscounted basis to the carrying amount of such property.If the carrying amount exceeds the undiscounted cash flows, it would be written down to theestimated fair value to reflect impairment in the value of the asset. The determination of whether investment property is impaired requires a significant amount of judgment by management and is based on the best information available to management at the time of the evaluation. No impairment charges were recorded during the six months ended June 30, 2012 and 2011. 6 Investments in Unconsolidated Entities The Company has concluded that its investment in Ashford qualifies as a variable interest entity (“VIE”). Ashford is financed with a $23.3 million secured loan made by Cadence Bank, N.A., which is solely guaranteed by the Company’s joint venture partner (the “JV Partner”), and a $3.2 million mezzanine loan commitment made by the Company. The JV Partner is the manager of the project, allowing the JV Partner to direct the activities of the VIE that most significantly impact the VIE’s financial performance.Based upon the loan guarantees and the JV Partner’s ability to direct the activities that significantly impact the economic performance of the VIE, the Company has determined that it is not the primary beneficiary of this VIE. The Company’s maximum loss exposure is expected to change in future periods as a result of income earned, distributions received and contributions made. Other than the initial capital contribution provided by the Company at the inception of the joint venture, the Company has not provided any additional subordinated financial support. The table below includes the Company’s maximum loss exposure related to this investment as of June 30, 2012, which is equal to the carrying value of its investment in the joint venture included in the balance sheet line item “Investments in unconsolidated entities” for each period. Amounts are in thousands: Period Investment in Ashford (1) Maximum Risk of Loss June 30, 2012 $ $ Represents the carrying amount of the investment in Ashford, which includes the net effect of contributions made, distributions received and the Company’s share of equity in losses. Cash and Cash Equivalents The Company considers all short-term, highly liquid investments that are readily convertible to cash with a maturity of three months or less at the time of purchase to be cash equivalents. Restricted Cash The Company has restricted cash related to certain escrows required by several of the Company’s mortgage agreements. Specifically, $5.5 million of the restricted cash relates to a reserve that one of the Company’s properties is required to fund related to the refurbishment of one of its buildings. Tenant and Other Receivables Tenant and other receivables are recorded at cost, net of any applicable allowance for doubtful accounts.Tenant and other receivables are shown at cost in the condensed consolidated balance sheets, net of allowance for doubtful accounts of $0.6 millionat June 30, 2012. No significant allowances were recorded as of December 31, 2011. Deferred Leasing Costs Deferred leasing costs primarily consist of direct leasing costs such as third-party leasing commissions and tenant inducements. Deferred leasing costs are capitalized and amortized over the life of the related lease. Tenant inducement amortization is recorded as a reduction to rental revenue and the amortization of other direct leasing costs is recorded as a component of amortization expense. Deferred Financing Costs Deferred financing costs consist of direct costs incurred in obtaining debt financing, including the financing fees paid to the Advisor (see Note 7 – Related Party Transactions). These costs are amortized into interest expense on a straight-line basis, which approximates the effective interest method, over the terms of the obligations.For the three months ended June 30, 2012 and 2011, $0.8 million and $0.4 million, were amortized into interest expense, respectively. For the six months ended June 30, 2012 and 2011, $1.6 million and $0.8 million, were amortized into interest expense, respectively. Real Estate Loans Receivable Real estate loans receivable included the following (in thousands): June 30, 2012 December 31, 2011 Flagship Capital JV $ $ Ashford - Real estate loans receivable $ $ 7 The table below provides additional detail on the Company's outstanding real estate loans receivable through the Flagship Capital JV as of June 30, 2012 (in thousands): Property Original Funding Date Maturity Date Interest Rate Total Loan Commitment Balance as of June 30, 2012 Norchester Village 3/1/2012 2/28/2014 7.75% $ $ Rutland Place 3/28/2012 9/26/2013 7.70% The Lakeside Apartments 12/23/2011 3/22/2015 12.00% $ $ An allowance for the uncollectible portion of the real estate loans receivable is determined based upon an analysis of the borrower’s payment history, the financial condition of the borrower, business conditions in the industry in which the borrower operates and economic conditions in the area in which the property is located. Real estate loans receivable is shown at cost, net of any applicable allowance for doubtful accounts.As of June 30, 2012 and December 31, 2011, no such allowances have been recorded. From July 1, 2012 through August 13, 2012, the Flagship Capital JV funded two additional loans which amounted to $15.0 million. The loans bear interest at rates between 7.60% to 7.80% and mature between July 31, 2014 and August 2, 2015. Other Assets Other assets included the following (in thousands): June 30, 2012 December 31, 2011 Deposits $ $ Other Other assets $ $ Primarily relates to $23.5 million paid in connection with the acquisition of the Poland Logistics Portfolio, which was acquired in March 2012. See Note 3 - Investment Property for additional information regarding the Poland Logistics Portfolio. Revenue Recognition Rental payments are generally paid by the tenants prior to the beginning of each month. As of June 30, 2012 and December31, 2011, respectively, the Company recorded liabilities of $11.8 million and $11.0million related to prepaid rental payments which were included in other liabilities in the accompanying condensed consolidated balance sheets. The Company recognizes rental revenue on a straight-line basis over the life of the lease including rent holidays, if any. Straight-line rent receivable was $9.0 million and $5.4 million as of June 30, 2012 and December 31, 2011, respectively. Straight-line rent receivable consisted of the difference between the tenants’ rents calculated on a straight-line basis from the date of acquisition or lease commencement over the remaining terms of the related leases and the tenants’ actual rents due under the lease agreements and is included in tenant and other receivables in the accompanying condensed consolidated balance sheets. Revenues associated with operating expense recoveries are recognized in the period in which the expenses are incurred based upon the tenant lease provisions. Revenues relating to lease termination fees are generally recognized at the time that a tenant’s right to occupy the space is terminated and when the Company has satisfied all obligations under the agreement. Other revenues consist primarily of parking revenue and tenant reimbursements. Parking revenue represents amounts generated from contractual and transient parking and is recognized in accordance with contractual terms or as services are rendered. Other revenues relating to tenant reimbursements are recognized in the period that the expense is incurred. Income Taxes In connection with the operation of its international properties, the Company has recorded a benefit for foreign income taxes of $1.1 million and $0.2 million for the three and six months ended June 30, 2012, respectively in accordance with tax laws and regulations. The Company recorded a provision for foreign income taxes of $0.8 million and $1.1 million for the three and six months ended June 30, 2011, respectively. Redemption of Common Stock The Company has recorded liabilities of $1.0 million and $0.7 million in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheets as of June 30, 2012 and December 31, 2011, respectively, related to shares tendered for redemption and approved by the board of directors, but which were not redeemed until the subsequent month. Such amounts have been included in redemption of common shares in the accompanying condensed consolidated statements of equity. 8 Per Share Data Net loss per common share is calculated by dividing the net loss attributable to common stockholders for each period by the weighted average number of common shares outstanding during such period. Net loss per common share on a basic and diluted basis is the same because the Company has no potentially dilutive common shares outstanding. Reclassifications Certain reclassifications have been made in the condensed consolidated balance sheet for the year ended December 31, 2011 to be consistent with the 2012 presentation. Specifically, real estate loans receivable were reclassified from other assets. Management believes this change in presentation provides useful information related to the Company’s real estate loans receivable, although it does not believe this change is necessary for the fair presentation of the Company’s financial statements. Recent Accounting Pronouncements In May 2011, the Financial Accounting Standards Board (“FASB”) issued guidance on fair value measurements. This guidance results in a consistent definition of fair value and common requirements for measurement of and expanded disclosure about fair value between GAAP and International Financial Reporting Standards. The adoption of this guidance was effective prospectively for interim and annual periods beginning after December 15, 2011. We did not have any changes to our existing classification and measurement of fair value upon adoption on January 1, 2012. Refer to Note 9 ─ Fair Value Measurements for additional disclosures resulting from the adoption of this standard. In June 2011, FASB issued guidance on the presentation of comprehensive income. This guidance eliminated the prior option to report other comprehensive income and its components in the statement of changes in equity. The adoption of this guidance is effective for interim and annual periods beginning after December 15, 2011.Further, in December 2011, FASB deferred the effective date pertaining only to the presentation of reclassification adjustments out of accumulated other comprehensive income.The adoption of this guidance did not have a material effect on the Company’s financial statements. In December 2011, FASB issued guidance on disclosures about offsetting assets and liabilities. This guidance results in enhanced disclosures by requiring improved information about financial instruments and derivative instruments that are either (1) offset in accordance with either ASC 210-20-45 or ASC 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset in accordance with either ASC 210-20-45 or ASC 815-10-45. The adoption of this guidance is effective for annual periods beginning on or after January 1, 2013 and interim periods within those annual periods. The adoption of this guidance is not expected to have a material effect on the Company’s financial statements. In December 2011, FASB issued guidance to resolve the diversity in practice about whether the derecognition criteria for real estate sales applies to a parent that ceases to have a controlling financial interest in a subsidiary that is in substance real estate as a result of default on the subsidiary’s nonrecourse debt.This guidance is effective beginning July 1, 2012 and is not expected to have a material effect on the Company’s financial statements. 3. INVESTMENT PROPERTY Investment property consisted of the following amounts as of June 30, 2012 and December 31, 2011 (in thousands): June 30, 2012 December 31, 2011 Buildings and improvements $ $ Less: accumulated depreciation Buildings and improvements, net Land Investment property, net $ $ As of June 30, 2012, the cost basis and accumulated amortization related to lease intangibles was as follows (in thousands): Lease Intangibles Out-of-Market Out-of-Market In-Place Leases Lease Assets Lease Liabilities Cost $ $ $ Less: accumulated amortization Net $ $ $ 9 As of December 31, 2011, the cost basis and accumulated amortization related to lease intangibles was as follows (in thousands): Lease Intangibles Out-of-Market Out-of-Market In-Place Leases Lease Assets Lease Liabilities Cost $ $ $ Less: accumulated amortization Net $ $ $ Amortization expense of in-place leases was $14.1 million and $9.2 million for the three months ended June 30, 2012 and 2011, respectively. Net amortization of out-of-market leases was a decrease to rental revenue of $1.0 million and $0.5 million for the three months ended June 30, 2012 and 2011, respectively. Amortization expense of in-place leases was $25.5 million and $16.7 million for the six months ended June 30, 2012 and 2011, respectively. Net amortization of out-of-market leases was a decrease to rental revenue of $2.1 million and $1.1 million for the six months ended June 30, 2012 and 2011, respectively. Expected future amortization of in-place leases and out-of-market leases, net, for the period from July 1, 2012 through December 31, 2012 and for each of the years ending December 31, 2013 through December 31, 2016 are as follows (in thousands): In-Place Out-of-Market Leases Leases, Net July 1 through December 31, 2012 $ $ Leases The Company has entered into non-cancelable lease agreements with tenants for space. As of June 30, 2012, the approximate fixed future minimum rentals for the period from July 1, 2012 through December 31, 2012, for each of the years ending December 31, 2013 through December 31, 2016 and for the period thereafter are as follows (in thousands): Fixed Future Minimum Rentals July 1 through December 31, 2012 $ Thereafter Total $ Pursuant to the lease agreements with certain tenants in one of its buildings, a wholly-owned subsidiary of the Company receives fees for the provision of various telecommunication-related services and the use of certain related facilities. The fixed future minimum rentals expected to be received for such services for the period from July 1 through December 31, 2012 and for each of the years ended December 31, 2013 through 2016and for the period thereafter are $1.5 million, $2.6million, $2.9million, $2.9million, $2.8million and $10.6 million, respectively. Of the Company’s total rental revenue for the six months ended June 30, 2012, approximately 17% was earned from a tenant in the accounting industry who has leases that expire in 2016, 2019 and 2024, approximately 10% was earned from a tenant in the legal industry who has leases that expire in 2016 and approximately 10% was earned from a tenant in the education services industry whose lease expires in 2019. Of the Company’s total rental revenue for the six months ended June 30, 2011, approximately 18% was earned from a tenant in the accounting industry who has leases that expire in 2016, 2019 and 2024, approximately 13% was earned from a tenant in the legal services industry whose lease expires in 2016, and approximately 12% was earned from a tenant in the education services industry whose lease expires in 2019. 10 2012 Acquisitions Poland Logistics Portfolio On March29, 2012,a wholly-owned subsidiary of the Company acquired four logistics facilities in Poland which we refer to collectively as the “Poland Logistics Portfolio”: ProLogis Park Warsaw I, located in Warsaw, Poland; ProLogis Park Warsaw III, located in Warsaw, Poland; ProLogis Park Bedzin I, located in Upper Silesia, Poland; and ProLogis Park Wroclaw II, located in Wroclaw, Poland. The Poland Logistics Portfolio consists of 1,763,075 square feet of rentable area that is 92% leased. The total net purchase price for the Poland Logistics Portfolio was €98.6million (approximately $131.3 million based on a rate of $1.33 per Euro as of the transaction date), exclusive of transaction costs and working capital reserves. In addition to these four properties, the Company entered into a purchase agreement related to a fifth property in the Poland Logistics Portfolio, ProLogis Park Sosnowiec. On March 29, 2012, the preliminary purchase agreement for the acquisition of the ProLogis Park Sosnowiec was amended to add certain additional closing conditions to the purchaser’s obligation to acquire the asset and the closing of such asset has been delayed pending the satisfaction of these closing conditions.There can be no assurances that this acquisition will be consummated, and, if the Company elects not to close on this acquisition, it could potentially forfeitits $1.0 million earnest money deposit.The contract purchase price for ProLogis Park Sosnowiec is €19.9million (approximately $26.1 million based on a rate of $1.31 per Euro as of the contract date), exclusive of transaction costs and working capital reserves. 144 Montague On April 16, 2012, the Company acquired 144 Montague, an office building located in Brisbane, Australia. 144 Montague consists of 158,682 square feet of rentable area that is 100% leased to Ausenco Limited under a lease that expires in October 2021. The net purchase price for 144 Montague was 88.1 million AUD ($91.3 million assuming a rate of $1.04 per AUD based on the transaction date), exclusive of transaction costs and working capital reserves. 100 Brookes Street On July 13, 2012, the Company acquired 100 Brookes Street, an office building located in Brisbane, Australia. 100 Brookes Street consists of 105,637 square feet of rentable area that is 100% leased to Bechtel Corporation under a lease that expires in January 2018. The net purchase price for 100 Brookes Street was 66.5 million AUD ($67.6 million assuming a rate of $1.02 per AUD based on the exchange rate in effect on the transaction date), exclusive of transaction costs, financing fees and working capital reserves. The acquisition was funded using proceeds from the Initial Offering and a 43.2 million AUD ($43.9 million assuming a rate of $1.02 per AUD based on the transaction date) mortgage loan with the Bank of Western Australia Ltd. The Company has not concluded its accounting for this acquisition as of the date of this filing due to the recent acquisition date. The Company expects that the purchase price will primarily be allocated to building, land and intangible lease assets and liabilities, consistent with its other real estate investments. Minneapolis Retail Center On August 1, 2012, a wholly-owned subsidiary of the Company acquired Minneapolis Retail Center, a retail project located just outside Minneapolis, Minnesota.The net purchase price was $127.0 million dollars, exclusive of transaction costs and working capital reserves. The acquisition was funded using proceeds from the Initial Offering, borrowings under the Revolving Credit Facility described in Note 4 — Debt Financing and a $65.5 million mortgage loan with Allianz Life Insurance Company of North America. The Company has not concluded its accounting for this acquisition as of the date of this filing due to the recent acquisition date. The Company expects that the purchase price will primarily be allocated to building, land and intangible lease assets and liabilities, consistent with its other real estate investments. 550 Terry Francois On August 7, 2012, a wholly-owned subsidiary of the Company entered into a contract to acquire 550 Terry Francois, a core office building located in San Francisco, California. 550 Terry Francoiswas constructed in2002 and consists of 282,773 square feet of rentable area that is 100% leased to GAP, Inc. under a lease that expires in October 2017. Although not determined until closing, Hines Global expects the total acquisition cost to be approximately $180.0 millionexclusive of transaction costs and working capital reserves.Hines Global expects to fund the acquisition using proceeds from its current public offering and the Revolving Credit Facility described in Note 4 — Debt Financing. The Company expects the closing of this acquisition to occur during the third quarter, subject to the completion of a number of closing conditions. Hines Globalfundeda nonrefundable $15.0 millionearnest money deposit on August 10, 2012. There is no guarantee that this acquisition will be consummated, and, if the Company elects not to close on the acquisition of 550 Terry Francois, the Company could forfeit its earnest money deposit. 11 Real Estate Acquisitions The amounts recognized for major assets acquired as of the acquisition date were determined by allocating the purchase price of each property acquired in 2012 and 2011 as follows (in thousands): Property Name Location Acquisition Date Building and Improvements Land In-place Lease Intangibles Out-of- Market Lease Intangibles, Net Total Poland Logistics Portfolio(1) Poland(2) 3/2012 $ 144 Montague(3) Brisbane, Australia 4/2012 $ $ $ $
